Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-423
                      Lower Tribunal No. F00-25707
                          ________________


                             Duane Walker,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Zachary James, Judge.

     Duane Walker, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and FERNANDEZ and MILLER, JJ.

     PER CURIAM.
      Affirmed. See Bradley v. State, 3 So. 3d 1168 (Fla. 2009) (holding that

defect in the charging document, which omitted a required element for

sentencing enhancement, was cured by defendant’s explicit waiver of such

defect during plea colloquy); Fla. R. Crim. P. 3.850(h)(2) (providing: “A

second or successive motion is an extraordinary pleading. Accordingly, a

court may dismiss a second or successive motion if the court finds that it fails

to allege new or different grounds for relief and the prior determination was

on the merits or, if new and different grounds are alleged, the judge finds

that the failure of the defendant or the attorney to assert those grounds in a

prior motion constituted an abuse of the procedure or there was no good

cause for the failure of the defendant or defendant's counsel to have

asserted those grounds in a prior motion.”)




                                       2